IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 220 DB 2018 (No. 19 RST 2019)
                                           :
                                           :
CHELSY MICHAL GEVAS                        : Attorney Registration No. 314622
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Allegheny County)


                                       ORDER


 PER CURIAM


        AND NOW, this 25th day of February, 2019, the Report and Recommendation of

 Disciplinary Board Member dated February 11, 2019, is approved and it is ORDERED

 that Chelsy Michal Gevas, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.